Title: To Thomas Jefferson from John F. Mercer, 19 October 1804
From: Mercer, John F.
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  West River Oct. 19th. 1804.
               
               In acknowledging your favr. of the 9th. I cannot perhaps more forceably express the value I place on the frank & friendly sentiments it contains, than by offering as frank & as friendly a reply.—My giving a recommendation to Mr. Harwood was not as I observ’d a volunteer act, it was sollicited by him & I felt my compliance warranted by a conviction of his worth, by the friendly sentiments you had so frequently express’d towards me & by correspondent feelings of my own bosom. I felt no other sensation therefore on his failure than a sincere regreet, that unsullied probity added to punctuality & ability in the discharge of those official duties had faild in that promotion, which whilst it rewards, encourages merit.
               But you must pardon me when I add that the appointment of Mr. Hall excited very different feelings; I confess I felt petrified—& sure I am that you have not a respectable friend in the World that knew him, but must have felt surprize & mortification.—be assurd that it gave rise to but one sentiment here among all parties & all classes.—That this Gentleman cannot spell a letter of five lines must be known to all who have seen his letters uncorrected by others:—this possibly may be no disqualification for the highest offices; but that he cannot add up five lines of figures, which I can readily beleive from what I have observ’d myself & from the information of others & that he has been regularly under execution at each successive term of the General & County Courts for some years past, for taylors bills, tavern expences &c &c (facts of public notoriety here) are matters I suppose that materially interest the United States whose Monies he is exclusively intrusted to distribute, as far as the Citizens of Maryland are concernd.—There is however one consolation that the appointment will probably produce a sale or transfer to some other office of the public funds held here, unless he engages Mr. Harwood to do the business by giving him the entire direction of the Office—To myself individually this appointment certainly bears a relation on which I cannot forbear to remark more fully. After insufferable provocations I had publickly accus’d mr. Hall of perjury on the information of Mr. John T. Mason;—perhaps I sufferd myself to be hurried into this step as far as it involv’d Mr. Mason: that Gentleman thought proper to deny & to equivocate, but as the information he gave me was in the presence of others, whose veracity woud admit of no impeachment where they were known, the public opinion never hesitated here—but entirely to waive all information deriv’d from that source.—Mr. Hall admitted a transaction, which I contended did amount to a subornation of perjury—the procuring another to swear what woud have been perjury in him if he had sworn it himself. for the Law in the case I relied on Blackstone, & if the authorities cited by him do not support his opinion it is perhaps the single case of material error in his valuable work: On examination I did beleive that his authorities did not support his opinion & that alone prevented a criminal prosecution.—Let the transaction therefore be taken agreably to his own statements by which it appeard “That he obtained an Injunction in a cause in which he was a real party, by administring as a Magistrate an Oath to his own brother” That he was informd & verily beleivd that a Sum of money was paid &c &c” That he acknowledgd that he was his brothers sole informant, & that he had never receivd such information himself, that the money really was not paid at that time & that it still continued unpaid to the person to whom it was thus sworn to be paid, & that in the mean time he had receivd it himself” & you have then before you a case that will speak for itself without any comment of mine. Justice & delicacy woud have prevented my stating one word of this to you in this manner, if I had not long since publishd the whole & much more in the public papers & in Hand-bills.—My motive for repeating it now, you will presently perceive.—But Mr. Hall has been elected a member of the House of Representatives—Speaker—& a Member of the Executive Council.—He was certainly elected young & unknown into the Legislature from local causes.—on the change of the majority he was made Speaker, but had you been better acquainted with this State you woud have known that this office is at any time no great indication of respect here.—that Mr. Hall was elected into the Council I might perhaps take chiefly on myself—a tolerable exterior, & the interest he appeard to take in my affairs recommended him to me, tho otherwise unknown—
               That he has been re-elected into the Council notwithstanding the charges I made is true & I might add by the same party spirit which makes a saint of Hamilton, a Member of Congress of McFarland & woud elect the Devil tomorrow in preference to the true God.—But still there were other circumstances that led to this. My difference with the Council became public by my refusing to appoint as Commissioners the two democratic Leaders of each house of the Legislature, these men carried with them a party that had been accustomd to their direction & at the next Session aided by means which I shall explain had rais’d a spirit so hostile to me, that I was deserted by almost all the democratic Members: the Party as it was call’d was summond to caucus at the commencement of the Session; persuaded that I had very dangerous views & that to suppress me, it was absolutely necessary to support the old Council against me—a Ticket was thus agreed to & carried. before the close of the Session, the aspect was chang’d, my democratic friends became sensible of the injustice of the aspersions & the folly of their conduct; warm advances were made by several of the most respectable of them & assurances given me that the conduct from several of the Counties woud change. Indeed I have seen agreably to that promise that the Bell-Weather Mr. Montgomery (who nominated Mr. Hall) has nearly lost his Election & is probably elected for the last time: under these appearances, the people have been sounded, to know whether Mr. Hall coud be appointed a member of Congress for this District, & I understand that they hooted at the idea in both Counties.—As the last resource you have been applied to & your appointment of this man, to one of the most confidential offices of Government, whilst it fully sanctions his conduct with your approbation, carries with it the strongest condemnation of mine to the same extent & confirms the idea which these people have constantly inculcated here, of the very little estimation in which I was held by you—Indeed as Mr. Hall was known here to be totally unfit for the office & had no other prominence than from his conduct to me, a general impression exists (I beleive) with both parties, that the appointment was expressly intended to injure me as far as possible in the public estimation & to ruin my interest with the people as far as your influence woud extend, & in this view that it woud necessarily encourage every volunteer unprincipled raggamuffin, to treat me with atrocity, as a recommendation to the favors of Government.—That such was the object I coud not beleive but whatever may have been the object, such will not be the effect, both myself and Mr. Hall are too well known to admit of any material change in the public opinion here with respect to either of us.—You had been kind to me in my youth & in return a personal attachment to you, had grown up & operated with me uniformly thro’ life. As to any part I may have taken in your elections & the consequences that may have resulted either as they respected me or yourself, they are a subject on which you have never heard one word from me & never will.—Those exertions were unsought by you—they were voluntary on my part, & as they flow’d from principle I claimd no merit with any one for doing what I considerd as my duty. However as they coud not be unknown in this part of the World, I felt confounded when I was informd soon after your election that Mr. R. Smith in a mixd company in Baltimore, had made use of the following language or words to that effect “That he had sufficient authority for saying, that Mr. Jefferson knew me too well, ever to trust me with any appointment of consequence”—As this information came thro’ ladies, it was impossible to pursue it to an ecclaircissement.—I felt that independant of friendship or delicacy, you must do me the justice to say that in five & twenty years acquaintance you had known nothing of me inconsistent with the most rigid probity & strictest honor, & therefore to authorize such language of a Gentleman who had kept aloof from all the avenues to office—who had not even wrote you a letter of congratulation on your election & who had even openly declard it as a principle with him to accept of no office, that any Individual on Earth, coud either give or take away, was an insult as unnecessary as ungenerous—thus impress’d I really did not & coud not beleive it—but I acknowledge that the report, & the exultation of my late opponents had too much influence in inducing me to accept of the Office of Governor, which when propos’d to me 12 Years before I had declin’d rather with contempt.
               Altho I was elected by a Party Governor of the State, yet I felt the full force of the obligations I had assumd. I had really never been a party man at any period of my life.—those who have acted with me in public must know it—I had always detested party & had ever expressd my abhorrence of it in public & private as the grave of public virtue & the canker-worm of every free Government.—I was determin’d therefore to act as the Governor of the whole State & not a part of it, or cease to act as Governor at all.—I had prepard myself for difficulties but I confess they surpass’d my expectation.—The first violent ebullitions of party-Spirit were firmly repressd;—but I soon found that men unus’d to power & rank in Society when suddenly elevated to office, are generally disappointed.—the charms of novelty vanish with the possession & they are disgusted to find that Society has not undergone a similar revolution with the State & that as Individuals they are not remov’d from their former niches.—their imagind object appears still a head & they look for in farther & more violent changes, the ultimate gratification of their vanity & resentment.—It was this that destind to destruction every Institution in this State on which the safety of person & property depended:—And in Government the evil intended by party-violence, is always the least that society sustains—the precedent is always improv’d upon by their opponents when they have the power. Some of the proscribd Institutions here were inseperably connected with the local interests of that part of the state to which I am attachd by property & residence. The repeal of the County Court Law I had submitted to with apprehension & had contrivd by the manner of executing it, to render it a popular measure—this however encouragd the evil & brought on a change not only involving all the Tribunals of justice, even that erected by themselves the year before, but introductive of principles incompatible with any sound or safe Government.—Under these circumstances I coud not hesitate as to the part my duty prescribd—Nor coud I bear the idea, that my neighbours, my friends, & a County that had so long confided in me, shoud be injurd in their property & deprivd of their most valuable Institutions by a political change, which I had been so instrumental in persuading them to adopt:—it became absolutely necessary to oppose the torrent & I beleiv’d that if I coud not do it, no other man in the State coud or woud. But this was by no means an hasty determination. No previous entreaty, argument or remonstrance was omitted by me with the Leaders of the party: finally I avowd that I should quit the Government & offer myself to the People to oppose their measures: but my arguments & menaces were equally disregarded. Those who know the then situation of the State must know, that no other solid support of the Courts, coud be depended upon but from fœderalists, we coud only count on eight or nine Democrats & even some of them faild us; no other practicable plan then coud be devis’d for saving them but the union of a certain portion of the more moderate fœderalists with the moderate Democrats, forming an independant interest that might restrain each party within the limits prescribd by the true public interest.—It was this I labourd to effect, not by a sacrifice of principle myself or requiring it of others, it coud not be understood that any such sacrifice was necessary where the co-operation intended, was on points on which we had never disagreed.—No man coud possibly be more averse to the restoration of the Fœderalists as a party to their former power—but I wish’d them & still do wish them so much power as when united with moderate men of opposite principles may restrain the thoughtless & violent—I was aware indeed of the hazard of trying experiments with public bodies of men whose sympathies & passions may carry them beyond any calculated event.—but no time was to be lost, I seriously consulted Mr. Madison as to the effect it might have on the General Government, assuring him that if he thought it might jeopardize your administration I woud desist, but he declind giving any opinion.—Left to myself I knew my own powers & I knew the extent beyond which the intellects of my opponents woud never suffer them to range, but the turn the opposition took I coud never have foreseen nor that I was to be borne down by the name of the general Government. During the contest in the County, Mr John Johnston in my presence told an assemblage of 500 Persons “that he was authorizd to say, that if the opinion of the heads of the Department coud prevail, I woud get very few Votes in Ann Arundel, & Mr. Hall & Doctor Ghiselin, two members of the Council applied directly to two of my most influential democratic friends & askd them “If they shoud produce to them unquestionable proof, that you were decidedly hostile to me, Whether they woud then give me up? It was this borrow’d aid that gave to these pigmies for a moment a Giant-like force.—Master however of the principles I had undertaken to defend, I felt the same confidence when I stood alone as if the State had been at my back—My opponents I knew wou’d do their own business—Since the Session I have never mov’d one step out of my way—I have mixd in no public meetings & heard of all their caucuses with contempt: they felt the progress of public opinion against them & unable to retard it, you may judge of the poverty of their resources, by One of the Council announcing to one of my friends, that my respectable friend Doctor Dorsey had got an appointment from the general Government which woud remove him from the County adding with a significant sneer, “What think you of your Colonels Election now? This prov’d at once the association in his mind,—a similar impression I beleiv’d generally prevaild with others, When to crown the whole Mr. Hall under all the circumstances before dilated on receives one of the most confidential & lucrative appointments in the gift of the President of the United States.—On this Event I have no hesitation in avowing my mortification:—In this however be assurd Mr. Hall bears no part whatever—my resentments against him lasted little longer than the moments of irritation—our walks in life are so entirely distinct, that his idea can hardly cross my mind twice in a twelve-month, & had Buonaparte made him Arch Chancellor of his Empire, I confess I shoud have been well pleasd.—But it was an act of yours that seem’d to have disseverd me from your friendship under circumstances no less imperative than painful. Nor am I sensible that this procedure has arisen from any demerit of mine: I am indeed no Stranger to the absurd reports which have been propagated & to which you allude.—But what is it that party will not assert in these times? Was there or could there be any proof? If my own disavowal at all times was not satisfactory, did not its very absurdity disprove it?—Was it possible for me, for whom the People have ever discoverd a fond attachment wherever I have gone—An Attachment not to be shaken or seducd by the frowns or favors of Power & who have sought to honor me by every appointment in their gift; was it possible (I repeat) for me to abandon their rights & interests or lessen their power & influence to increase that of their Rulers? I who have experienc’d little else, but injustice & injury from men in power all my life? & who have been barkd at by every dirty Puppy in office since I came into public life? Some there are indeed who owe to me their offices & their bread too who have turnd to bite me before, they had well turnd themselves in their Kennells.
               My Politics now and always have been very simple—they have been fundamentally the same thro’ life & ever openly declard.—I was decidedly oppos’d to the adoption of the fœderal Government & was term’d an Antifœderal with about as much justice as one generally experiences from party—all the objections I then urg’d against the Constitution have been since confirm’d by experience.—they chiefly were that they changd the principle of our Government from Republican to Monarchical. I had ever beleivd & still do beleive that the People themselves are the best Elector’s of their own Officers & where they cannot well be brought into action, I woud prefer those large Assemblages of functionaries who partake most of the qualities of the people—Where the source of the appointment remains with the people themselves or even a numerous body of Representatives, the route to office must be by open generous, disinterested & independant efforts to serve them—public virtue & patriotism will constitute the best claims to office & that species of virtue which alone can support republican Institutions becomes gradually the basis of private character & the only means by which even Ambition can mount to power:—but when One man or a few men appoint—the access to office is too generally by intrigue cunning flattery & servility—How seldom have we read in history of a single magistrate or a secret Council employing the disinterested or independant? they are rejected because too unaccommodating—it appears to be more flattering to self-love to seek out some servile cringing dependant & to say—this man owes his greatness all to me—the more weak or even the more wicked, the more dependant he must be on me—As he has risen, so he must fall with me; I may therefore safely rely on his attachment—Such has been generally & I fear too often will be the sentiment & language of power in all ages & all climes.—Such is the genius of monarchy & I lamented that altho’ it was not the basis, it was made the dome that connected & crownd the Pillars of our Constitution.—
               I lamented also that the great & indeed only security of a Confederation of Republics was destroyd by so far consolidating the general Government as to sink the distinctive spirit of seperate States—a diversity of State-interests, prejudices & parties (for parties will exist in some degree where there is freedom) acting without uniformity, & frequently counteracting each other leave the great majority of the component members sound & cool to repress the agitations of a part.—Parties in politics like sects in Religion can only be divested of their danger by multiplying their number & diversifying their objects. Now one universal sympathy pervades the whole Continent on every public question—the individuality of states is solv’d into two great parties, which as they alternately command the majority will inflict increasing injuries on each other, untill violence & rancour with their concomitants anarchy & bloodshed can admit of no other remedy than the bayonet of a military Despot.—
               General Washington might have ended the drama before it well began, but a Royal or hereditary Government cannot be established here now without some military force, & it will not, I apprehend, require a large one, but from the contempt of the Military for the Civil character, I suppose it must be by a military leader.—Unless therefore effectual measures are taken to calm the anemosity & rancour of party, I do apprehend that the first war we are engaged in will verify my predictions that the Fœderal Government must soon terminate in a military despotism—An unambitious, unenterprizing man may be selected to command the Army, but he can never hold the station—An Army presupposes something more than mortal in him who commands & little more than passive mechanism in those who obey.—As the stronger spirits must ascend when mixd with a weaker medium, so genius & enterprize will find their way to the head of the Army, or there will soon be no Army.—An able enterprizing military Leader at the head of but a few troops between two contending hostile factions, who woud prefer any thing to the success of their adversaries will not require the talents of a Bonaparte, to play the same game that has been repeated over & over from the beginning of the world.—As to the changes which you consider as contemplated by one of our parties or a British form of Government which justly has it admirers among the best of all parties, I cannot but consider them as idle dreams; they can never be carried by suffrage, & they never will be carried by the bayonet—the man who has power to place himself at the head of an Empire, will never in reality limit his own authority—for Helvetius has very truly said that every man woud rather be Grand Seignier than King of England.—Such was my language respecting the new Constitution 16 years ago my disapprobation was founded on what I thought fundamental errors & altho I had many minor objections, they were but as boils & blotches on the Body of a criminal already sentencd to die.—From the progress however which I had observ’d in public opinion I had no doubt that any change that coud be made would be from bad to worse, And when the Constitution was establishd as I coud see no other resting place I determind to abide by it, beleiving that it might last longer than I shoud & tired of revolutions I trusted that a good administration might palliate its defects, if it coud not rectify its vices, the most destructive of which has been, that it has carried discord & unhappiness into the bosom of almost every private family, united as brethren before: In fact the attempt to unite the States, has disunited all the People.—From a mild temper, philosophic turn of mind & benevolent heart, I do expect (& I so expressd myself) that you would do much to heal the wounds already inflicted by party spirit, & which I really thought had been designedly exacerbated to pave the way for a revolution; if the event has not answerd my expectation, I am willing to attribute it in some measure to the conduct of the Fœderal Presses,—but the great cause must be sought elsewhere, & I beleive in an irremediable vice of the Constitution.—Still I woud be one of the last men in America who woud attempt to change or mend it.—the only change I now look to with any hopes is the strengthening the State Governments, by rendring their offices more eligible in order to divert the current which now sweeps everything into the vortex of the General Government.—In fact I have seen too much of Constitution making & mending, & was I a Citizen of any moderate Government of Europe with the experience I have had, I shoud be opposd to a change—Any Constitution, I beleive, may be renderd tolerable, if executed with wisdom & virtue & I am certain, unless these preside in our Councils, paper Constitutions are no better than Continental paper money.—You have now a full exposition of the whole of my late Conduct & the Sum of all my Politics; I leave them to speak for themselves, but I look forward with some anxiety to a period which fast approaches, after which, I shall be no more seen nor heard as a Politician.—I did fondly hope that however retired I might be from the political World I shoud still hold a respectable place in the remembrance of some of those I was to leave behind—their friendship & their Society often constituted the foreground in some of those pleasing visions, which I cannot yet abandon altho’ they have so often deluded me, That you have ever been prominent in this small but respectable group I am still free to say & as I am conscious of nothing that ought to have forfeited any place I ever held in your esteem You will still permit me subscribe myself with the highest respect & sincerest wishes for your personal welfare 
               Your affectionate friend & servant
               
                  
                     John F: Mercer
                  

               
               
                  Annapolis Oct. 27.
                  PS. This Letter was began at West River as dated but a severe autumnal fever intervening prevented my finishing it till to day, & has protracted it to an immoderate length,
               
            